FILED
                            NOT FOR PUBLICATION                              JUN 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10621

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00493-RLH-RJJ-
                                                 1
  v.

ERIC GRIFFIN,                                    MEMORANDUM *

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                   Roger L. Hunt, Senior District Judge, Presiding

                             Submitted June 11, 2012 **
                              San Francisco, California

Before: FERNANDEZ, CALLAHAN, and BEA, Circuit Judges.

       Defendant-Appellant Eric Griffin appeals the district court’s order of

involuntary medication to restore Griffin to competency to stand trial. We have

jurisdiction under the collateral-order exception. Sell v. United States, 539 U.S.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
166, 176–77 (2003). The parties are familiar with the facts underlying the appeal

and thus we do not include them here.

      The government must prove the four Sell factors by clear and convincing

evidence. United States v. Ruiz-Gaxiola, 623 F.3d 684, 692 (9th Cir. 2010). The

district court did not err in finding that the government met its burden. First, the

district court did not clearly err in finding the government has an important interest

at stake in prosecuting Griffin for an admittedly serious crime with the possibility

of a substantial prison sentence. Second and third, the district court did not clearly

err in finding involuntary medication is necessary to and will substantially advance

that government interest; Griffin has refused medication, other treatments have

either been refused or failed, and two doctors testified that medication is likely to

return Griffin to competency and that he is very unlikely to return to competency

absent medication. Fourth and finally, the district court did not clearly err in

finding involuntary medication is medically appropriate where two doctors

testified that medication has minimal side effects and will likely provide significant

medical benefits to Griffin.

      In addition, the district court’s order must specify:

      (1) the specific medication or range of medications that the treating
      physicians are permitted to use in their treatment of the defendant, (2) the
      maximum dosages that may be administered, and (3) the duration of time


                                              2
      that involuntary treatment of the defendant may continue before the treating
      physicians are required to report back to the court on the defendant’s mental
      condition and progress.

United States v. Hernandez-Vasquez, 513 F.3d 908, 911 (2008). Here, although

the district court did not lay out the Hernandez-Vasquez factors in detail in the

order authorizing involuntary medication, the court ordered administration of “the

recommended medicine according to the procedures recommended.” We read this

to incorporate the recommendations in Dr. Wolfson’s Proposed Treatment Plan.

We read that Plan to recommend (1) administration of risperidone or ziprasidone,

unless Griffin requests a different second generation anti-psychotic drug that is

substantially likely to render Griffin competent to stand trial, as recognized by the

district court; (2) administration of the drugs at no higher a dosage than the high

end of the listed typical dosage range (i.e., 8 mg/day for risperidone or 180 mg/day

for ziprasidone, if administered orally, or the efficaciously comparable amounts if

administered by injection); and (3) treatment for no longer than four months

without additional court authorization. The district court’s order incorporating

these recommendations sufficiently specified Griffin’s treatment for the purposes

of Hernandez-Vasquez.

AFFIRMED.




                                           3